In the previous Office action mailed February 18, 2021, cancelled claim 14 was included in the claim listing and was indicated as allowed.  This Corrected Notice of Allowability corrects said error in the listing of claims presented in the previous Office action.  
Allowable Subject Matter
Claims 1, 3-7, 9-13, and 15-18 (renumbered 1-15 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended claim language and the applicant’s remarks filed January 8, 2021 in response to the Office Action mailed October 9, 2020 distinguish the application’s invention over the references that accompanied the Office Action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        March 8, 2021